USCA11 Case: 21-12537     Date Filed: 05/24/2022    Page: 1 of 15




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12537
                   Non-Argument Calendar
                   ____________________

TERRY NUNNELLY,
                                              Plaintiff-Appellant,
versus
LIFE INSURANCE COMPANY OF NORTH AMERICA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:19-cv-01383-HNJ
                   ____________________
USCA11 Case: 21-12537       Date Filed: 05/24/2022    Page: 2 of 15




2                      Opinion of the Court                21-12537


Before JORDAN, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Terry Nunnelly appeals from the district court’s grant of
summary judgment in favor of Life Insurance Company of North
America in conjunction with its denial of Nunnelly’s long-term
disability claim under his ERISA-governed employee benefits plan.
To qualify for long-term disability under the plan, Nunnelly needed
to show he was continuously disabled throughout a 26-week
period. He failed to do so. Accordingly, after careful review, we
affirm the district court.
                      I.    Factual Background
       Terry Nunnelly was employed as a mechanic by Honeywell
International, Inc. (“Honeywell”), and a participant in its employee
welfare benefit plan, which includes long-term disability benefits
(“LTD”) insured by Life Insurance Company of North America
(“LINA”). Although Honeywell administers the plan, LINA
administrates claims under the benefits policy, which requires the
claimant to “provide the Insurance Company, at his or her own
expense, satisfactory proof of Disability before benefits will be
paid.”
       Under the policy, an employee is considered disabled “if,
solely because of Injury or Sickness, he” is (1) “unable to perform
the material duties of his or her Regular Occupation” and (2)
“unable to earn 80% or more of his or her Indexed Earnings from
USCA11 Case: 21-12537            Date Filed: 05/24/2022        Page: 3 of 15




21-12537                  Opinion of the Court                               3

working in his or her Regular Occupation.” However, the policy
only requires LINA to pay disability benefits for a covered
employee if, together with meeting the other terms of the policy,
“[t]he [e]mployee . . . satisf[ies] the Elimination Period.” In turn,
the policy defines Elimination Period as “the period of time an
Employee must be continuously Disabled before Disability
Benefits are payable.” The “period of [d]isability is not continuous
if separate periods of Disability result from unrelated causes.” The
Elimination Period under the policy is twenty-six weeks.
Accordingly, to qualify for LTD benefits an employee must be
continuously disabled for twenty-six weeks from the date of the
beginning of the disability.
      On January 18, 2017, Nunnelly ceased working as a
mechanic due to migraines. 1 A few days after he stopped working,
Nunnelly filed a short-term disability (“STD”) claim. 2 Later, in
November 2017, Nunnelly applied for LTD benefits by phone, and
LINA followed-up with a letter requesting that he provide
substantiating documents, including a completed disability
questionnaire. Because Nunnelly stopped working on January 18,

1
 The record cites both January 18 and January 19 as the first day Nunnelly
missed work. In any event, the parties appear to agree that the Elimination
Period ran from January 18 through July 19, 2017, which is all that matters for
purposes of this appeal.
2
 The STD claim eventually settled in 2019, and the settlement agreement is
at the heart of Nunnelly’s motion to supplement the record, which we discuss
below in greater depth.
USCA11 Case: 21-12537           Date Filed: 05/24/2022       Page: 4 of 15




4                         Opinion of the Court                    21-12537

he had to show a continuous disability from the January 18, 2017,
(the first day Nunnelly missed work) through July 19, 2017 (twenty-
six weeks later)—i.e., throughout the Elimination Period.
       Nunnelly followed up with a paper application for LTD
benefits on January 8, 2018. He marked the box indicating that he
suffered a disabling illness, but failed to specify the disabling
condition and identified only one treating healthcare provider—
Dr. Archibald, his psychiatrist. In the accompanying disability
questionnaire, he asserted that he could not work due to “manic
depression, bipolar [disorder], anxiety, forgetfulness, lack of
coordination,” the inability to hold things in his hands, lack of
concentration, pain in his neck, back, arms, and legs, and chronic
migraine headaches.
       LINA eventually obtained records from three physicians
who treated Nunnelly during the Elimination Period: Dr.
Archibald, his psychiatrist, Dr. Ballard, a pain management
specialist, and Dr. Rahim, a neurologist.
      Dr. Archibald treated Nunnelly for bipolar disorder, anxiety,
depression, and other psychiatric issues during the period between
March and June 2017. 3 On May 8, 2017, Dr. Archibald indicated
that due to his conditions Nunnelly could not work, and he
renewed this conclusion during a follow-up visit on May 22. Dr.

3
 These dates only reflect the instances Dr. Archibald treated Nunnelly during
the Elimination Period—but the record does show that Dr. Archibald treated
Nunnelly from 2009-2017.
USCA11 Case: 21-12537          Date Filed: 05/24/2022        Page: 5 of 15




21-12537                 Opinion of the Court                             5

Archibald treated Nunnelly again on June 5, 2017, where he
showed some improvement, but Dr. Archibald noted that
Nunnelly was “not ready to return [to work] till hypersomnia is
gone.”
       The June 5, 2017, appointment was the last time Dr.
Archibald examined Nunnelly. Yet on February 19, 2018, Dr.
Archibald opined that based on his June 5, 2017 examination of
Nunnelly, Nunnelly remained unable to work due to high levels of
panic, anxiety, auditory/visual hallucinations and mood swings.
        Dr. Ballard’s records revealed that she treated Nunnelly for
neck, shoulder, head pain, and migraines, which Nunnelly
described as “debilitating” and “incapacitating,” from January to
April 2017. She noted that pain medication and a “more active
lifestyle” helped relieve pain and improve daily function—
encouraging Nunnelly to be “as active as possible.” Notably, Dr.
Ballard did not recommend any work restrictions.
       Dr. Rahim, a neurologist, treated Nunnelly for migraines
and other neurological ailments including chronic neck pain in
January and March 2017. 4 Dr. Rahim initially assessed that
Nunnelly could not return to work until March 6, 2017—a
conclusion he reiterated in a questionnaire he submitted to LINA.
In that form, Dr. Rahim also noted that Nunnelly could only return


4
 Dr. Rahim indicated in the questionnaire that he first treated Nunnelly for
these conditions in August 2016.
USCA11 Case: 21-12537          Date Filed: 05/24/2022      Page: 6 of 15




6                        Opinion of the Court                   21-12537

on March 6 subject to certain occupational restrictions, including
avoiding prolonged standing, sitting, bending, and exposure to
noise and light. But after a follow-up appointment on March 2,
2017, in which Nunnelly discussed suffering from debilitating
migraines, Dr. Rahim modified his return-to-work
recommendation, stating that Nunnelly should not return to work
until June 5, 2017. Later, on March 19, 2017, Dr. Rahim submitted
another form to LINA indicating that Nunnelly could return to
work—with restrictions—on June 1, 2017. The March 19
recommendation is Dr. Rahim’s last evaluation on Nunnelly’s
ability to work.
       As part of LINA’s review process, two medical reviewers
provided opinions about Nunnelly’s work limitations based on a
review of the treatment notes and provider-questionnaires. One
reviewer concluded that Nunnelly did not have any functional
limitations and could work unrestricted. The other determined
that Nunnelly did, in fact, suffer from a psychiatric functional
impairment from January 18 to June 5, 2017, but that, because
Nunnelly was not treated after June 5, she could not comment on
his functionality beyond that date.
       After reviewing these materials, as well as those submitted
as part of Nunnelly’s STD claim,5 LINA denied Nunnelly’s LTD
claim on January 26, 2018, concluding that the submitted medical

5
 Nunnelly’s STD claim was denied, but he filed suit in Alabama state court
and the case settled in 2019.
USCA11 Case: 21-12537          Date Filed: 05/24/2022        Page: 7 of 15




21-12537                 Opinion of the Court                             7

information did “not show evidence of a functional loss that
preclude[d] [Nunnelly] from completing the essential functions of
[his] occupation.” Nunnelly appealed the denial and, after
obtaining independent opinions from third-party physicians—who
concluded, among other things, that based on a review of
Nunnelly’s medical records, his inability to work from January 18,
2017 through April 19, 2017 due to severe migraines and chronic
neck pain was supported by medical evidence, but found no
support for any neurological restrictions or impairments beyond
April 19, 2017—LINA denied his appeal in September 2018. LINA
explained that “the available medical information fails to reveal
findings to support an impairment or functional loss that was
present continuously . . . throughout the Elimination Period stated
in the LTD policy” and, as a result, Nunnelly did not qualify as
disabled under the LTD policy.
       In July 2019, Nunnelly sued LINA for LTD benefits in
Alabama state court. LINA removed the case to the United States
District Court for the Northern District of Alabama because
Nunnelly’s claim implicated the Employee Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. 6 The parties filed
dueling dispositive motions—Nunnelly filed a “motion for



6
 Nunnelly’s claim arises under 29 U.S.C. § 1132(a)(1)(B), which provides
beneficiaries of ERISA-governed plans a cause of action “to recover benefits
due to [them] under the terms of [their] plan.”
USCA11 Case: 21-12537         Date Filed: 05/24/2022   Page: 8 of 15




8                      Opinion of the Court                21-12537

judgment on LTD benefits for inability to perform own
occupation,” and LINA moved for summary judgment.
       In accordance with the parties’ consent to the magistrate
judge’s exclusive jurisdiction, a magistrate judge granted LINA’s
motion for summary judgment, finding that its denial of
Nunnelly’s LTD claim was correct because the medical records did
not establish that Nunnelly was disabled continuously throughout
the Elimination Period.
       Nunnelly timely appealed. With his appeal pending,
Nunnelly filed a motion to supplement the record on appeal with
a 2019 settlement agreement resolving his claim for STD benefits.
                      II.      Standard of Review
       “We review de novo a district court’s grant of summary
judgment.” Hill v. Emp. Benefits Admin. Comm. of Mueller Grp.
LLC, 971 F.3d 1321, 1325 (11th Cir. 2020). Summary judgment is
appropriate where “there is no genuine issue as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a).
                            III.   Discussion
       Nunnelly bears the burden of proving he is entitled to LTD
benefits. See Glazer v. Reliance Standard Life Ins. Co., 524 F.3d
1241, 1247 (11th Cir. 2008). We review a claim for the wrongful
denial of benefits under an ERISA-governed plan using a six-step
framework:
USCA11 Case: 21-12537        Date Filed: 05/24/2022      Page: 9 of 15




21-12537               Opinion of the Court                         9

      (1) [We] [a]pply the de novo standard to determine
      whether the claim administrator’s benefits-denial
      decision is “wrong” (i.e., [we] disagree[] with the
      administrator’s decision); if it is not, then [we] end the
      inquiry and affirm the decision.

      (2) If the administrator’s decision in fact is “de novo
      wrong,” then [we] determine whether [it] was vested
      with discretion in reviewing claims; if not, [we] end
      judicial inquiry and reverse the decision.

      (3) If the administrator’s decision is “de novo wrong”
      and [it] was vested with discretion in reviewing
      claims, then [we] determine whether “reasonable”
      grounds supported it (hence, review [its] decision
      under the more deferential arbitrary and capricious
      standard).

      (4) If no reasonable grounds exist, then [we] end the
      inquiry and reverse the administrator’s decision; if
      reasonable grounds do exist, then [we] determine if
      [the administrator] operated under a conflict of
      interest.

      (5) If there is no conflict, then [we] end the inquiry
      and affirm the decision.

      (6) If there is a conflict, the conflict should merely be
      a factor for [us] to take into account when
      determining whether an administrator’s decision was
      arbitrary and capricious.
USCA11 Case: 21-12537        Date Filed: 05/24/2022      Page: 10 of 15




10                      Opinion of the Court                  21-12537

Hill, 971 F.3d at 1326 (quotation omitted). “At each step, the court
makes a determination that results in either the progression to the
next step or the end of the inquiry.” Id. (quotation omitted).
        Under the initial de novo review step, we analyze the
claimant’s eligibility for benefits as if we were the administrator “in
the first instance.” Id. So “what the actual administrator said in
justifying its decision is irrelevant to this step one analysis,” id. at
1326–27, and we are limited to “the evidence before the
administrator at the time it made its decision,” Melech v. Life Ins.
Co. of N. Am., 739 F.3d 663, 672 (11th Cir. 2014). Our inquiry
under this step is whether we would have reached the same
decision as LINA. Id.
      For the reasons explained below, we hold that LINA’s denial
of benefits was correct.
     A. LINA’s denial of benefits decision was correct
        LINA correctly denied Nunnelly’s LTD claim because he
failed to establish his entitlement to those benefits. We reiterate,
to be eligible for LTD under the policy, a claimant must show,
among other things, a continuous disability throughout the
twenty-six-week elimination period. Here the elimination period
ran from January 18 (Nunnelly’s last day at work) to July 19, 2017
(twenty-six weeks later). And an employee is “disabled” under the
policy “if, solely because of Injury or Sickness, he” is (1) “unable to
perform the material duties of his or her Regular Occupation” and
USCA11 Case: 21-12537         Date Filed: 05/24/2022       Page: 11 of 15




21-12537                 Opinion of the Court                           11

(2) “unable to earn 80% or more of his or her Indexed Earnings
from working in his or her Regular Occupation.”
       The lack of medical evidence of continuous disability lasting
from January 18 through July 19, 2017 is fatal to Nunnelly’s claim.
Although Nunnelly produced evidence from two treating
physicians, Drs. Archibald and Rahim, showing that he suffered
from serious mental and physical ailments at various points during
the Elimination Period, those records do not speak to Nunnelly’s
condition beyond June 5, 2017, the last time Dr. Archibald treated
Nunnelly. As a result, Nunnelly has not shown that his disability
continued from June 5 through July 19.
       To be sure, Dr. Archibald opined in February 2018 that,
based on his June 5, 2017 examination, Nunnelly “is unable to
return to work due to severity of auditory/visual hallucinations,
high level of panic and anxiety [and] mood swings.” But, without
examining Nunnelly on or after July 19, how could Dr. Archibald
know, eight months later, that a disability continued for weeks
after he last saw the patient? 7 Dr. Archibald’s speculation does not
undermine LINA’s decision to deny Nunnelly LTD benefits. See
Glazer, 524 F.3d at 1247 (holding that denial of benefits was de

7
  We note an inconsistency between Dr. Archibald’s June 5, 2017, treatment
notes and his February 2018 opinion that further undermines the weight of
this evidence. In his June 5 notes, Dr. Archibald wrote that Nunnelly could
not work because of hypersomnia (drowsiness during the day), but eight
months later he claimed Nunnelly could not work because of hallucinations,
panic, anxiety, and mood swings.
USCA11 Case: 21-12537           Date Filed: 05/24/2022        Page: 12 of 15




12                        Opinion of the Court                      21-12537

novo correct, in part, because the physician who concluded the
plaintiff could not work had not examined the plaintiff in more
than a year and whose opinion was contradicted by other
independent doctors).
       We thus hold that LINA’s decision to deny LTD benefits
was correct under the de novo standard of review. See Hill, 971
F.3d at 1326. 8


8
 Carried with the case is Nunnelly’s motion to supplement the record with a
settlement agreement between Nunnelly and Honeywell on Nunnelly’s STD
claim—as well as correspondence relating to this claim. Nunnelly contends
that these materials bar LINA from arguing that he was not continuously
disabled because, as part of the settlement, Honeywell paid him STD benefits
in an amount equivalent to 26 weeks. As far as we can tell, Nunnelly is raising
the effect of the STD settlement agreement on his LTD claim for the first time.
Setting aside whether Nunnelly abandoned his claim by not raising it below,
we deny his motion to supplement the record.
        “[W]e have the power” to supplement the record on appeal “in
exceptional circumstances.” Vital Pharm., Inc. v. Alfieri, 23 F.4th 1282, 1288
(11th Cir. 2022) (quotation omitted). One such circumstance is if
supplementing the record “is in the interests of justice.” CSX Transp. Inc. v.
City of Garden City, 235 F.3d 1325, 1330 (11th Cir. 2000). And we have said
that a “primary factor” in deciding a motion to supplement the record is
whether the new material “would establish beyond any doubt the proper
resolution of the pending issues.” Id. Whether to grant a motion to
supplement the record on appeal “is a matter left to our discretion.” Id.
         Supplementing the record with the new materials is not in the interest
of justice nor would it establish beyond any doubt the proper resolution of the
main issue in this case—whether Nunnelly was continuously disabled from
January 18 to July 19, 2017. The settlement agreement says nothing about that
fact. Indeed, it says nothing about why Honeywell agreed to settle Nunnelly’s
USCA11 Case: 21-12537           Date Filed: 05/24/2022       Page: 13 of 15




21-12537                  Opinion of the Court                             13

   B. The district court did not err in denying Nunnelly’s motion
      to remand to consider SSDI award
        Nunnelly raises a second contention on appeal: that the
district court should have remanded his case to LINA to consider a
February 5, 2020, decision of the Social Security Administration
awarding him disability insurance benefits (“SSDI”), so that it could
base its decision on a complete administrative record. He cites to
our decision in Melech v. Life Ins. Co. of N. Am., which he says
compels a remand of his case. See 739 F.3d 663 (11th Cir. 2014).
We disagree and conclude the district court did not err in not
remanding the case for LINA to consider the SSDI award.
       First, and most importantly, the SSA rendered its award
decision on February 5, 2020, sixteen months after LINA issued its


STD claim at all. Moreover, it expressly carves out the LTD claim from the
settlement, states that Honeywell and LINA make no admission to “any
liability,” and forbids the parties from using the agreement “as evidence to
prove any alleged wrongdoing or any other alleged wrong . . . in any action or
proceeding” other than a failure to comply with the settlement agreement.
Thus, the settlement agreement has no bearing on whether Nunnelly was
disabled throughout the Elimination Period for purposes of LTD benefits.
       So too with the correspondence between the insurance company and
Nunnelly (and his counsel), many of which are already in the administrative
record. These letters track the lifecycle of Nunnelly’s STD claim—including
a request for Nunnelly to provide more information, the denial of his claim,
Nunnelly’s appeal, and so on. Yet they do not speak to whether Nunnelly was
continuously disabled throughout the Elimination Period nor shed any light
on why the STD claim settled. Accordingly, we deny Nunnelly’s motion to
supplement the record.
USCA11 Case: 21-12537      Date Filed: 05/24/2022     Page: 14 of 15




14                     Opinion of the Court                21-12537

final decision denying LTD benefits. Indeed, the SSDI decision
came months after LINA removed this lawsuit to federal court. It
is simply incorrect to assert that LINA decided Nunnelly’s LTD
claim on an incomplete record because a favorable SSDI award was
issued over a year after the administrative appeals process
concluded.
       Second, and contrary to Nunnelly’s argument, our decision
in Melech undercuts his position. In Melech, we remanded with
instructions to reconsider a plaintiff’s LTD claim because the
record revealed that the plan administrator ignored an intervening
SSA medical evaluation and subsequent SSDI award when it
affirmed its denial on administrative appeal. 739 F.3d at 665-66,
676–77. Crucially, we held that determining whether the plan
administrator rendered its decision on a complete record was a
“predicate to our ability to review the substantive decision”
denying benefits. Id. at 673.
      This case is quite unlike the situation in Melech. Unlike the
SSDI award in that case, which was available to the plan
administrator during the administrative appeals process,
Nunnelly’s SSDI award was not available until over a year after
LINA affirmed its denial decision. Indeed, it came months after this
lawsuit was filed. Accordingly, the district court properly declined
to remand the case for LINA to consider the SSDI award.
                             *       *     *
USCA11 Case: 21-12537    Date Filed: 05/24/2022   Page: 15 of 15




21-12537             Opinion of the Court                    15

       In sum, we AFFIRM the district court’s grant of summary
judgment to LINA and DENY Nunnelly’s motion to supplement
the record.
      AFFIRMED. MOTION DENIED.